222 F.2d 53
Ivan M. ELCHIBEGOFF, Appellant,v.John Foster DULLES, Secretary of State, et al., Appellees.
No. 12501.
United States Court of Appeals District of Columbia Circuit.
Argued April 12, 1955.
Decided May 5, 1955.
Petition for Rehearing In Banc Denied May 27, 1955.

Mr. Ivan M. Elchibegoff, appellant pro se.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and George E. Hamilton, III, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant was dismissed from his employment in the State Department on June 25, 1947. On February 18, 1948 the Civil Service Commission's Board of Appeals and Review affirmed the Department's action. This suit for reinstatement, filed March 4, 1954, is barred by laches. We need not consider the defense of res judicata.


2
Affirmed.